Citation Nr: 0740051	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-28 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a low back strain.

2. Entitlement to service connection for a bilateral knee 
disability. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955 and from January 1956 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for an increased rating for a chronic low 
back strain evaluated as 20 percent disabling and denied 
entitlement to service connection for bilateral knee 
arthritis.

Pursuant to a request from the veteran, the RO scheduled him 
for a videoconference hearing before a Veterans Law Judge at 
the RO on January 20, 2006.  The veteran failed to appear for 
that hearing.  His request for a hearing before a Veterans 
Law Judge is deemed withdrawn.  38 C.F.R. § 20.704 (2007). 

In December 2007, the Board granted the veteran's motion to 
have his case advanced on the Board's docket. 


FINDINGS OF FACT

1.  The orthopedic manifestations of the veteran's low back 
disability consist of limitation of forward flexion of the 
thoracolumbar spine from 0 to 40 degrees with pain throughout 
the range of motion.

2.  The neurologic manifestations of the veteran's low back 
disability consist of moderate incomplete paralysis at the 
level of the sciatic nerve, in the left and right legs; but 
no evidence of incapacitating episodes requiring bed rest 
prescribed by a physician.

3.  The veteran's has a current bilateral knee disability 
that is causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent combined rating for the 
service-connected low back strain have been met; based on a 
40 percent rating for orthopedic manifestations and a 
separate 20 percent ratings for moderate incomplete paralysis 
of the sciatic nerve in the left and right lower extremities.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5243, 5285, 5292, 5293, 5295, 8520 (2003 & 2007).

2.  The criteria for service connection for osteoarthritis of 
the knees, claimed as a bilateral knee disability are met.  
38 U.S.C.A. §§ 1110, 1112, 1154 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Regarding the veteran's bilateral knee claim, the VCAA is not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59,989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision to 
reopen the claim, further assistance is unnecessary to aid 
the veteran in substantiating his claim.  

Regarding the veteran's claim for an increased rating for his 
low back strain, proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated July 2005, the RO informed the veteran of 
the evidence needed to substantiate the claims, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter told the 
veteran that he was to send VA all evidence in his possession 
that pertained to his claims.  This notice served to inform 
him of the need to submit relevant evidence in his 
possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal for the low back strain, service 
connection has been granted, hence the first three elements 
of Dingess notice are satisfied.  However, the veteran did 
not receive notice about the evidence needed to establish a 
rating or notice regarding an effective date. While the Board 
is granting an increased rating for a back disability, the 
effective date will be formally set when the RO issues a 
rating action implementing the Board's decision.  He is, 
therefore, not prejudiced by the lack of notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

There was a timing deficiency with the July 2005 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was not remedied by the readjudication of 
the claim after the notice was provided.  Id.  However, 
fundamental fairness was not affected as the veteran was 
given the opportunity to submit additional evidence prior to 
the Board's receipt of the case in December 2005.  If the 
veteran had submitted additional evidence in response to the 
VCAA letter, the RO would have been obligated to readjudicate 
the claim.  38 C.F.R. § 19.31 (2007).  The veteran did not 
submit additional evidence.

VA has thereby met its obligations to provide VCAA notice.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claims.

The veteran also underwent VA examinations in July 2003 and 
June 2005. 
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

I.  Entitlement to an evaluation in excess of 20 percent for 
a low back strain.

Applicable law and regulations in increased ratings claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007)  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).   

Factual Background

In May 2003 the veteran made a claim for an increased rating 
for his service connected low back disability.

X-rays of the lumbosacral spine in July 2003 revealed 
moderate diffuse spondylosis and an abdominal aortic 
aneurysm.  

In July 2003 the veteran underwent a VA examination for his 
spine.  He reported that the pain in his low back had been 
constant since the 1950's and was worse with prolonged 
standing or driving.  The pain caused him to avoid any heavy 
lifting.  Forward flexion was 0 to 60 degrees.  Extension was 
0 to 15 degrees.  There was 0 to 15 degrees of lateral 
bending in each direction.  The diagnosis was a chronic low 
back strain and osteoarthritis of the spine. Tendon reflexes 
were 1+ on the right and could not be elicited on the left 
side as the veteran had undergone a knee arthroplasty.

In an October 2003 letter, Dr. Gary Fink stated that the 
veteran had been under his long term care for osteoarthritis 
and severe lumbar degenerative disc disease.  Dr. Fink stated 
that degenerative arthritis had progressed in the veteran's 
knees.  He stated that "it was hard to put a percentage 
disability on the (veteran's) back arthritis" as the veteran 
also had problems with sciatic and lumbar radicular pain and 
severe degenerative disc disease.  He stated that the veteran 
was approximately 75 percent disabled in terms of his back.  

In June 2005 the veteran underwent a VA examination for his 
back.  On examination, there was no palpable spasm.  
Curvature was approximately normal but he did have an 
antalgic gait and stance.  Forward flexion was 0 to 40 
degrees.  Extension was 0 to 10 degrees.  There was 0 to 15 
degrees of lateral bending in each direction.  There was 0 to 
30 degrees of rotation in each direction with pain throughout 
the process.  

Tendon reflexes could not be elicited at either knee or 
either ankle.  The right leg strength was normal throughout 
as were sensory responses in both legs.  The strength in the 
left leg was weaker in all major muscle groups.  Straight leg 
testing aggravated his low back pain with elevation of either 
leg beyond 20 degrees.  

The diagnosis was arthritis of the lumbar spine which was 
constant rather than fluctuating with flare-ups related to 
the repetitive use.  The examiner stated that there was no 
additional limitation by pain, fatigue, weakness or lack of 
endurance following repetitive use.  X-rays revealed severe 
lumbar spondylosis.

Analysis

As the evidence shows that the veteran has arthritis of the 
lumbar spine, and the rating code for limitation of the 
lumbar spine is also for consideration.  

The former provisions of Diagnostic Code 5292 provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine; a 20 percent rating for moderate limitation of motion, 
and a 40 percent rating for when there was severe limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(in effect prior to September 26, 2003).

The former rating criteria did not define "mild," "moderate," 
or "severe" limitation of motion.  However, the revised 
rating criteria provide some guidance.  Under those criteria, 
normal forward flexion of the thoracolumbar spine is to 90 
degrees.  Normal extension is from 0 to 30 degrees.  Normal 
lateral flexion, as well as rotation, is from 0 to 30 degrees 
to the left and right.  38 C.F.R. § 4.71a, Note (2), 
following General Rating Formula for Disease and Injuries of 
the Spine (2006).

Under former Diagnostic Code 5293, a 10 percent rating is 
warranted for mild intervertebral disc syndrome.  A 20 
percent rating is assignable for moderate intervertebral disc 
syndrome, recurring attacks, with intermittent relief.  A 40 
percent rating is warranted for severe intervertebral disc 
syndrome, recurring attacks, with intermittent relief.  A 60 
percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect prior to September 23, 2002).

Diagnostic Code 5295, as in effect prior to September 26, 
2003, provides a 20 percent evaluation for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation is for application for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003). 

Under Diagnostic Code 5285, a 100 percent rating was 
warranted where there was cord involvement, the veteran was 
bedridden, or required long leg braces.  A 60 percent rating 
was provided when there was not cord involvement; abnormal 
mobility requiring a neck brace or jury mast.  In other cases 
the disability was rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

Effective September 23, 2002, Diagnostic Code 5293 was 
amended to provide intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the basis of 
incapacitating episodes over the past 12 months, or on the 
basis of the combination of its neurologic and orthopedic 
manifestations.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  

Effective September 26, 2003, VA again amended the criteria 
for rating intervertebral disc disease to provide that the 
disability could be rated under the General Rating Formula 
(which provides the criteria for rating orthopedic 
disability, and authorizes separate evaluations of its 
chronic orthopedic and neurologic manifestations), or on the 
basis of incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007).

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 10 percent evaluation will be assigned 
for forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent evaluation is assigned for 
forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees;; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for 
forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine.

A 50 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
thoracolumbar spine.

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine.

Note (1): Evaluate any associated objecti
ve neurologic abnormalities, including, 
but not limited to, bowel or bladder 
impairment, separately, under 
an appropriate diagnostic code. 

Note (4): Round each range of motion meas
urement to the nearest five degrees.

Note (5): For VA compensation purposes, u
nfavorable 
ankylosis is a condition in which the ent
ire cervical  spine, the entire 
thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the 
ankylosis results 
in one or more of the following: 
difficulty walking 
because of a limited line of vision; rest
ricted opening 
of the mouth and chewing; breathing limit
ed to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or 
dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral 
position (zero degrees) always represents 
favorable ankylosis.
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524, 528 (1999) (citing 
Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 
86).  In the new regulation, ankylosis is defined as a 
condition in which the entire thoracolumbar spine or a spinal 
segment is fixed in neutral position or in extension or 
flexion.  Note (5), following the General Rating Formula for 
Diseases and Injuries of the Spine.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect 
from September 26, 2003).

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).  Traumatic arthritis is 
rated under the same criteria.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2007).

Under Diagnostic Code 5010, degenerative or traumatic 
arthritis substantiated by X-ray findings is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2007).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  
"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  The Court has held that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing...regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.

Consideration of the former rating criteria for rating back 
disabilities.

The veteran's back disability was rated under the provisions 
of old Diagnostic Code 5295.  Again, as the evidence shows 
that the veteran has arthritis of the lumbar spine, and the 
rating code for limitation of the lumbar spine is also for 
consideration. 

The June 2005 VA examination demonstrated that the veteran 
could bend forward 40 degrees, but had pain throughout the 
range of motion.  This limitation is severe and warrants a 40 
percent rating under Diagnostic Code 5292.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007) (providing that a disability rating will 
be based on additional limitation of motion due to functional 
factors such as pain).  

Forty percent is the maximum evaluation available under 
Diagnostic Code 5292, rating limitation of motion of the 
lumbar spine and under Diagnostic Code 5295, rating 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (2003).

The veteran was reportedly not bedridden did not have 
associated cord involvement, use leg braces or have 
involvement of the neck.  A higher rating is not warranted 
under the provisions of Diagnostic Code 5285.

There are also no reports of incapacitating episodes, i.e. 
doctor prescribed bedrest, during the past 12 months.  Thus, 
a higher evaluation under Diagnostic Code 5293, as revised 
September 23, 2002, is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003). 

A higher rating under old Diagnostic Code 5289 requires 
unfavorable ankylosis of the lumbar spine.  The veteran's 
examination in June 2005 did not yield a finding of ankylosis 
of the lumbar spine.


Consideration of the revised criteria for rating back 
disabilities.

With regard to evaluation under the General Rating Formula 
for Disease and Injuries of the Spine, effective on September 
26, 2003, as noted above, the medical evidence indicates that 
the veteran's spine is not ankylosed.  Thus, the veteran does 
not meet or approximate the criteria for a rating in excess 
of 50 percent, which requires ankylosis of the entire spine.

As a 40 percent rating is the maximum evaluation for 
limitation of motion of the lumbar spine, and a higher rating 
requires ankylosis, 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable to the General Rating Formula, or the old 
Diagnostic Codes 5292, 5295.  Johnston v. Brown, 10 Vet. App. 
80, 84-5 (1997).

Under the former criteria, the veteran is entitled to a 40 
percent rating for the orthopedic manifestations based on 
severe limitation of motion and demonstrable vertebral 
deformity under criteria in effect prior to September 26, 
2003.  Diagnostic Codes 5285, 5292.

Neurologic disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in 
proportion to the impairment of motor or sensory function. 38 
C.F.R. §§ 4.120-4.124a (2007).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2007). 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2007).

In his October 2003 letter, Dr Fink stated that the veteran 
had problems with sciatia and lumbar radicular pain and 
severe degenerative disc disease.  While the June 2005 VA 
examiner stated that sensory responses in both legs were 
normal, he also noted that the strength in the left leg was 
weaker in all major muscle groups and  straight leg testing 
aggravated  the veteran's low back pain with elevation of 
either leg beyond 20 degrees.  Therefore, multiple medical 
records indicate that the veteran has lower extremity 
radiculopathy.

The veteran's neurologic symptoms affect his legs; these 
symptoms are addressed under the rating schedule for the 
sciatic nerve.  Complete paralysis of the sciatic nerve where 
the foot dangles and drops, no active motion is possible of 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost warrants an 80 percent rating.  A 60 
percent rating is provided for severe incomplete paralysis of 
the sciatic nerve with marked muscle atrophy.  A 40 percent 
rating is provided for moderately severe incomplete 
paralysis; and a 20 percent rating for moderate incomplete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under 38 C.F.R. § 4.123, the veteran would be entitled to at 
most the rating for severe incomplete paralysis.  Given the 
nearly normal motor strength in the right leg and normal 
sensory responses in both legs, more than moderate incomplete 
paralysis is not shown.  A separate 20 percent rating is 
warranted for moderate incomplete paralysis of the left and 
right sciatic nerves under DC 8520. 

Combining the 40 percent rating for orthopedic disability 
with the 20 percent ratings for neurologic impairment of the 
left and right leg under 38 C.F.R. § 4.25, yields a 60 
percent disability rating.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

Marked interference with employment, beyond that contemplated 
by the schedular rating, has not been shown or claimed.  The 
record does not reflect recent hospitalization for his low 
back disability.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

As discussed, there have been no times during the appeal 
period when the disability was worse than is recognized by 
the 60 percent evaluation.  38 U.S.C.A. § 5107(b) (West 
2002): 38 C.F.R. §§ 4.7, 4.21.

II.  Entitlement to service connection for a bilateral knee 
disability.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In April 1963 the veteran reported that he had a history of 
knee pain for the past two months as it gave way on two 
occasions.  

In June 1965 the veteran was involved in a car accident.  He 
reported hitting his knee on the car's dashboard.

In June 1971 the veteran underwent physical therapy as he 
injured himself while umpiring a softball game.  

In December 1986 the veteran reported that he had a several 
year history of intermittent joint pain in his knees, back, 
shoulder and wrist.  The diagnosis was possible degenerative 
joint disease.

In an April 1987 letter, Dr. John McGinty stated that in 
December 1986 the veteran noticed pain and swelling in his 
left knee.  The veteran had no specific injury.  A review of 
X-rays revealed osteoarthritic changes.

An August 1996 X-ray revealed moderate osteoarthritis of the 
knee joint, mainly involving the medial and patellofemoral 
compartments, noted on both sides.

In an August 1996 letter, Dr. Richard Friedman stated that 
the veteran had bilateral knee pain which had been present 
for many years.  Eight years ago the veteran had an 
arthroscopy which gave him some improvement in symptoms.  Dr. 
Friedman concluded that the veteran had severe osteoarthritis 
in his left knee with moderate changes in his right knee.

In October 1996 the veteran underwent a total left knee 
arthroplasty. 

In a May 2003 letter, Dr. Fink stated that the veteran had 
far advanced osteoarthritis in both of his knees and had a 
total knee replacement done in October 1996.  He had complete 
obliteration of the joint space on the right side and almost 
certainly would require total knee replacement surgery on his 
right knee.  Dr. Fink considered the veteran 100 percent 
disabled in terms of his knee osteoarthritis.  

In an October 2003 letter, Dr. Fink stated that the veteran's 
arthritis in his knees has far advanced end stage 
osteoarthritis with complete obliteration of his medial joint 
space in both of his knees with bone on bone arthritis.  Dr. 
Fink stated that in his opinion within a reasonable degree of 
certainty, the osteoarthritic condition of the veteran's 
knees resulted from injuries that he sustained as a result of 
military service.  

In June 2005 the veteran underwent a VA examination for his 
knees.  The veteran presented with a history of a motor 
vehicle accident in the early 1960's in which his knees hit 
the dashboard resulting in the use of crutches for the 
following two weeks.  The veteran reported intermittent pain 
in his knees since that time.  Replacement of his right knee 
was being discussed but had been postponed as long as he 
could tolerate it.  The diagnosis was bilateral 
osteoarthritis resulting in left total knee arthroplasty.  

The examiner noted that a review of the veteran's claims file 
indicated treatment for at least two apparently mild injuries 
of the knees, but no indication of a chronic condition during 
military service.  The veteran's intermittent symptoms and 
treatment since leaving the military service also failed to 
support the case for a chronic condition in his early years.  

The examiner stated that the veteran had apparently developed 
chronic and disabling osteoarthritis of both knees in 
subsequent years and defining a cause for this late condition 
would require resorting to speculation.  X-rays revealed a 
three component arthroplasty on the left and probable calcium 
pyrophpsphate dehydrate on the right.

Analysis

The record indisputably documents a current bilateral knee 
disability as the veteran has chronic and disabling 
osteoarthritis of both knees.

The veteran's service medical records are significant as they 
show treatment for knee injuries and complaints on multiple 
occasions.  Therefore, the element of an in-service injury is 
satisfied.

The remaining question is whether the current bilateral knee 
disability is the result of an injury or disability while in 
service.  As noted, there are conflicting medical opinions on 
this question.

In his October 2003 letter, Dr. Fink stated that the 
osteoarthritic condition of the veteran's knees resulted from 
injuries that he sustained as a result of military service.  

However, the June 2005 VA examiner concluded that a chronic 
knee condition was not treated for during military service.  
The examiner stated that the veteran had apparently developed 
chronic and disabling osteoarthritis of both knees "in 
subsequent years after his active duty" but that "defining 
a cause for this late condition would require resorting to 
speculation."

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995). 

The June 2005 VA examiner stated that defining a cause for 
the veteran's late condition would require resorting to 
speculation.  A number of single judge, non-precidential, 
decisions have held that such an opinion does not provide 
evidence against the claim.  On a number of occasions VA's 
General Counsel has taken a similar position in agreeing to 
joint motions vacating Board decisions.

Additionally, the June 2005 VA examiner did not provide an 
opinion as to the actual etiology of the bilateral knee 
disability.  In any event, Dr. Fink's opinion places the 
evidence in at least equipoise.  Resolving reasonable doubt 
in the veteran's favor, the evidence shows a bilateral knee 
injury in service, a continued bilateral knee disability and 
a relationship between the current disability and service.  
Accordingly, entitlement to service connection is 
established.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

A combined rating of 60 percent for low back strain is 
granted.

Entitlement to service connection for a bilateral knee 
disability is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


